Case: 19-50820     Document: 00515546504         Page: 1    Date Filed: 08/31/2020




            United States Court of Appeals
                 for the Fifth Circuit                              United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     August 31, 2020
                                No. 19-50820
                                                                      Lyle W. Cayce
                              Summary Calendar
                                                                           Clerk


 United States of America,

                                                           Plaintiff—Appellee,

                                     versus

 Roman Gabriel Gonzales, also known as Roman, also known as
 Gabe Roman, also known as Roman Gonzales, also known as
 Roman G. Gonzales,

                                                       Defendant—Appellant.


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 5:17-CR-391-18


 Before Haynes, Willett, and Ho, Circuit Judges.
 Per Curiam:*
        Roman Gabriel Gonzales pleaded guilty, pursuant to a plea agreement,
 to interfering with commerce by threats or violence and conspiring to
 distribute methamphetamine and heroin, and the district court sentenced


        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50820      Document: 00515546504         Page: 2    Date Filed: 08/31/2020




                                  No. 19-50820


 him below the applicable guidelines range to concurrent terms of 216 months
 of imprisonment. Gonzales contends that the Government breached a
 provision of his plea agreement—in which provision Gonzales acknowledges
 that the district court would consider the Sentencing Guidelines and
 applicable policy statements in determining his sentence—because the
 Government proffered, and the district court relied upon, what he
 characterizes as unreliable evidence to support the drug-quantity calculation
 used to determine his U.S.S.G. § 2D1.1(c) base offense level. Gonzales
 presses this argument despite both that the provision at issue says nothing
 regarding any Governmental obligation and that the Government explicitly
 reserved its rights to bring its version of the facts relevant to sentencing as
 part of the plea agreement.
        Although Gonzales waived his right to appeal his sentences as part of
 his plea agreement, that waiver does not preclude our consideration of his
 breach argument. See United States v. Cluff, 857 F.3d 292, 297 (5th Cir.
 2017). As the party alleging a breach of the plea agreement, Gonzales must
 prove by a preponderance of the evidence that the underlying facts establish
 a breach. See United States v. Gonzalez, 309 F.3d 882, 886 (5th Cir. 2002).
 When determining whether the Government violated the terms of a plea
 agreement, we consider “whether the government’s conduct is consistent
 with the defendant’s reasonable understanding of the agreement.” Cluff, 857
F.3d at 298 (internal quotation marks and citation omitted).
        In the district court, Gonzales contended that the Government had
 breached his plea agreement by proffering evidence not otherwise mentioned
 in the record and of which counsel was previously unaware; as he did not
 raise his current breach argument in the district court, we review only for
 plain error. See Puckett v. United States, 556 U.S. 129, 133-35 (2009); United
 States v. Kirkland, 851 F.3d 499, 502-03 (5th Cir. 2017). Because Gonzales
 does not even attempt to show plain error, his claim necessarily fails. See



                                       2
Case: 19-50820     Document: 00515546504         Page: 3    Date Filed: 08/31/2020




                                  No. 19-50820


 Puckett, 556 U.S. at 135. In any event, Gonzales’s baseless interpretation of
 the plea agreement is wholly unreasonable, and his argument is patently
 meritless. See Cluff, 857 F.3d at 298.
        AFFIRMED.




                                          3